United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cape May, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0771
Issued: August 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2015 appellant, through counsel, filed a timely appeal of a February 11,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an aggravation or
acceleration of his bilateral knee arthritis causally related to factors of his employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that appellant had submitted the necessary medical opinion
evidence to establish his claim and that OWCP erred in requiring additional medical evidence
establishing “how” the aggravation occurred. In the alternative, he argued that the medical
evidence was sufficient to require additional development by OWCP.
FACTUAL HISTORY
On June 9, 2014 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed severe bilateral degenerative joint disease in his
knees due to his employment duties of standing, excessive walking, pushing cages on steep
ramps, as well as entering and exiting his postal vehicle.
In a letter dated June 30, 2014, OWCP requested that appellant provide additional factual
and medical evidence in support of his claim. Appellant provided a narrative statement noting
that he had worked as a letter carrier since 1986. He noted that on January 2001 he felt pain in
his left knee at work and was diagnosed with a torn meniscus. Appellant underwent arthroscopic
surgery on his left knee on February 13, 2001.
Appellant described his duties of pushing cages of mail up and down concrete ramps for
22 years. He noted that his first route was a walkout route with many businesses. This route
required appellant to drop off relay bags in designated place and then walk his route refilling his
mail bag at the relay spots. Appellant walked six to seven hours a day carrying a satchel
weighing up to 35 pounds for the 10 years that he was assigned this route. His current route
required less walking. Appellant noted that he had two park and loops with the balance of the
route as dismounts, where he parked and exited and reentered his vehicle at each location. He
reported 3½ hours of mounted delivery, 1 part and loop, 2.25 hours of dismount delivery and a
100 unit assisted living facility. Appellant noted that he developed aches and pains in his legs
and knees. He underwent arthroscopic surgery on his right knee on January 10, 2014 due to a
torn meniscus. Appellant underwent bilateral knee replacement surgeries on June 9, 2014 due to
bilateral degenerative joint disease.
By decision dated August 25, 2014, OWCP denied appellant’s claim finding that he had
not submitted sufficient medical evidence to establish a diagnosed condition as a result of his
implicated employment duties.
Dr. David Anapolle, a Board-certified orthopedic surgeon, examined appellant on
November 6, 2013 due to right knee pain. He noted that the onset of appellant’s symptoms was
gradual and worsening. Dr. Anapolle reported that appellant had mild left knee symptoms at that
time. He diagnosed degenerative joint disease in both knees and injected appellant’s right knee.
On December 2, 2013 Dr. Anapolle noted that appellant had worsening bilateral knee pain with
severe difficulty with stairs. He noted that appellant’s occupation was a letter carrier.
Dr. Anapolle reviewed appellant’s knee x-rays and diagnosed moderate left and mild right knee
degenerative joint disease with medial cartilage space narrowing. On December 16, 2013 he
examined appellant and a December 5, 2013 magnetic resonance imaging (MRI) scan which
demonstrated a medial meniscal tear on the right with mild-to-moderate degenerative joint
disease. Dr. Anapolle performed a right knee arthroscopy on January 10, 2014.

2

Dr. Alvin Ong, a Board-certified orthopedic surgeon, examined appellant on March 25,
2014 due to bilateral knee pain and noted his position as a letter carrier. He diagnosed bilateral
knee degenerative joint disease end-stage with varus malalignment. Dr. Ong recommended
bilateral knee replacement surgery.
Dr. Robert F. Hahn, III, an osteopath, completed a report on June 12, 2014 and noted that
appellant had led an active lifestyle and had developed increasing pain in both knees diagnosed
as end-stage degenerative joint disease. Appellant underwent bilateral total knee replacements
on June 9, 2014. He was admitted for rehabilitation at the Bacharach Institute for Rehabilitation
following his surgery and remained there until June 19, 2014.
Counsel requested reconsideration on October 11, 2014 and submitted additional medical
records and reports. On September 24, 2014 Dr. Ronald N. Rosenfeld, a Board-certified
orthopedic surgeon and osteopath, reviewed appellant’s medical treatment and noted that he
developed worsening of pain, swelling and stiffness in both knees due to his physical activities in
the performance of his federal employment. He described appellant’s employment duties of
pushing cages of mail up and down concrete ramps, long periods of standing to case mail, long
periods of walking while carrying a 35-pound mailbag, and repetitively climbing in and out of
his mail truck. Dr. Rosenfeld noted appellant’s knee surgeries. He noted that by 2013 the
continuous standing, pushing carrying and walking at work caused appellant to have constant
pain and swelling in his knees. Dr. Rosenfeld reported appellant’s diagnosis of bilateral knee
arthritis as well as his bilateral knee replacement surgery on June 9, 2014. He reviewed
appellant’s medical records and stated, “Although it is unlikely that [appellant’s] occupational
activities were the primary cause of his bilateral knee arthritis, his work activities did aggravate
and accelerate this condition.” Dr. Rosenfeld noted that appellant’s 2001 left knee injury was
employment related and that medial meniscal tears were known to be an aggravating factor in the
progressive development of medial compartment arthritis. He further listed appellant’s
implicated employment duties from 1986 through 2013 and noted that these activities caused an
acceleration of the degenerative arthritis of his knees and led to the bilateral knee replacement
surgery. Dr. Rosenfeld stated, “[w]ork-related activities such as [those] performed by
[appellant], including knee bending -- especially while lifting or carrying, stair climbing,
kneeling, and squatting have all been implicated by multiple scientific studies as associated with
the development of knee arthritis.” He provided citations to six publications. Dr. Rosenfeld
concluded that appellant’s bilateral knee arthritis was aggravated and accelerated by his workrelated activities.
By decision dated February 11, 2015, OWCP modified its prior decision to find that
appellant had submitted sufficient medical evidence of a diagnosed condition, but continued to
deny appellant’s claim as the medical evidence of record was not sufficiently well reasoned to
establish a causal relationship between appellant’s diagnosed aggravation of his underlying
degenerative joint disease in both knees and his implicated employment duties. It stated, “The
medical evidence does not establish how your work duties aggravated and accelerated your
preexisting condition.” (Emphasis in the original.)

3

LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, noted
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish an
aggravation or acceleration of his bilateral knee arthritis causally related to his employment
factors.
Appellant has submitted medical evidence of a diagnosed condition, degenerative joint
disease of his knees bilaterally. He further provided a detailed statement of the employment
duties that he felt caused or contributed to the aggravation and acceleration of his degenerative
joint disease. Appellant also submitted medical evidence addressing the causal relationship
between his diagnosed condition and his employment duties.
Drs. Anapolle, Ong, and Hahn provided medical reports which mentioned appellant’s
federal employment as a letter carrier or his active lifestyle, and provided a diagnosis of
degenerative joint disease of the knees bilaterally. However, these physicians did not offer a
clear opinion that appellant’s degenerative joint disease was caused, aggravated or accelerated by
his employment. For these reasons, these reports are not sufficient to establish appellant’s claim.
Dr. Rosenfeld’s September 24, 2014 report included a detailed listing of appellant’s
implicated employment duties, a statement of his medical history and treatment and an opinion
that appellant’s degenerative joint disease was aggravated and accelerated by his employment
duties. He did not, however, provide sufficient explanation of the medical reasoning behind his
opinion. Instead, Dr. Rosenfeld merely noted that work-related activities such as knee bending
while lifting or carrying, stair climbing, kneeling and squatting had been implicated by multiple
scientific studies as associated with the development of knee arthritis. He provided citations to
six publications. The Board finds that Dr. Rosenfeld’s opinion does not include the necessary
3

20 C.F.R. § 10.5(q).

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

medical rationale to establish appellant’s claim. Instead, he provided a conclusory opinion based
on medical publications. These publications are of general application and not determinative
regarding whether specific conditions are causally related to particular employment factors in a
claim.5 Dr. Rosenfeld did not provide any additional medical reasoning rendering the medical
publications specific to appellant’s claim.
On appeal counsel contends that appellant had submitted sufficient medical evidence to
meet his burden of proof, or in the alternative that the medical evidence was sufficient to require
further development of appellant’s claim, by OWCP. The Board has considered these
arguments, but disagrees with counsel’s conclusions for the reasons offered above.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish an
aggravation or acceleration of his bilateral knee arthritis, causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.6
Issued: August 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
5

See C.S., Docket No. 14-1994 (issued June 26, 2015); P.J., Docket No. 14-498 (issued May 19, 2014); and
Gaetan F. Valenza, 35 ECAB 763 (1984).
6

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

